

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.27
 


 
 
SEPARATION AGREEMENT AND RELEASE
 
 
        This Separation Agreement and Release (“Agreement”) is made as of the
date written below by and between Caspian Services (the “Company”) and John
Baile (the “Employee”).
 
        WHEREAS, Employee was employed by the Company as CFO; and
 
         WHEREAS, Employee’s employment with the Company shall terminate as of
May 1st, 2010 (the “Termination Date”); and
 
        WHEREAS, the Company has agreed to provide Employee with valuable
consideration to facilitate Employee’s transition from the Company; and
 
        WHEREAS, Employee has agreed to release the Company from any claims
arising from or related to Employee’s employment relationship with the Company
other than any claims relating to indemnity of or contribution to the Employee
by the Company as authorized under all applicable laws and the bylaws of the
Company; and
 
        WHEREAS, this Separation Agreement and Release supersedes all previous
oral and written agreements regarding Employee’s employment or participation in
any venture with, the Company and any of its affiliates or predecessors.
 
        NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Employee (jointly referred to as the “Parties”) hereby agree as
follows:
 
        1.    Consideration: The Company agrees to provide to Employee: 1) a
separation payment in the total amount of $150,000, said payment to be paid to
Employee within seven days of the termination date. Employee will be solely
responsible for payment of all taxes due under state and federal law resulting
from the payment of the Consideration by the Company to the Employee.
 
        2.    Benefits: Employee’s medical insurance benefits will continue
until December 31st 2010. Employee will not be entitled to accrual of any
employee benefits, including, but not limited to, vacation and personal time off
benefits, after the Termination Date.
 
        3.    Payment of Salary and Consulting Fees: Employee acknowledges and
represents that the Company has paid all salary, wages, bonuses, earned but
unused vacation, and any and all other benefits and compensation due to Employee
up to the Termination Date. Employee acknowledges and agrees that he is not
eligible or entitled to receive any type of bonus payment by the Company for the
fiscal year 2010. In the event that the Company retains the services of the
Employee after the date hereof, a separate agreement for compensation shall be
negotiated and executed.
 
 

--------------------------------------------------------------------------------


        4.    Release of Claims:
 
        (a)  By Employee
 
        Except as to the right of indemnification under the Company’s
organizational documents for actions taken within the scope of Employee’s
employment with the Company, Employee agrees that the foregoing Full
Consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its officers, directors, managers, supervisors,
agents and employees. Employee hereby and forever releases the Company and its
officers, directors, employees, managers, supervisors, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (“the Releasees”) from, and agrees not
to sue concerning, or, in any manner to institute, prosecute or pursue, any
claim, complaint, charge, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, disclosed or undisclosed, liquidated or contingent, that Employee
may possess against any of the Releasees arising from any omissions, acts or
facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,
 
        (1)  any and all claims or demands, directly or indirectly, relating to
or arising out of Employee’s employment relationship with the Company,
including, but not limited to claims under the employment relationship with the
Company, the termination of that relationship, salary, bonuses, commissions,
stock, stock options, or any ownership interest in the Company, vacation pay,
personal time off, fringe benefits, expense reimbursements, or any other form of
compensation; however, Employee shall have thirty (30) days after Termination
Date within which to submit requests for reimbursement for expenses.
 
        (2)  any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; workers’ compensation and
disability benefits;
 
        (3)  any and all claims for violation of federal, or any state,
constitution, law or statute;
 
        (4)  any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
 
        (5)  any and all claims for attorneys’ fees and costs, except for any
such rights to indemnity of expenses of the Employee by the Company according to
applicable laws and applicable indemnity provisions of the Company.
 
 

--------------------------------------------------------------------------------


        Employee agrees that in the event that he brings a claim covered by this
release in which he seeks damages or other remedies against the Company or in
the event he seeks to recover against the Company in any claim brought by a
government agency on his behalf, this Agreement shall serve as a complete
defense to such claims.
 
        Employee acknowledges and agrees that any breach of this paragraph shall
constitute a material breach of the Agreement, and shall entitle the Company
immediately to recover the monetary consideration described in Paragraph 1
above, in addition to all other remedies available. Employee shall also be
responsible to the Company for all costs, attorneys’ fees and any and all
damages incurred by the Company in: (a) enforcing these obligations, including
the bringing of any action to recover the monetary consideration, and
(b) defending against a claim brought or pursued by Employee in violation of the
provisions of this paragraph regarding release of claims.
 
        Employee agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.
 
Notwithstanding anything to the contrary herein, nothing herein shall constitute
a surrender of any rights of the Employee to participate fully as a shareholder
of the Company.
 
        (b)  By Company
 
        Except as to any matter in which the Employee has acted wrongfully or
outside the scope of his employment to the injury or damage of any third-party,
as determined by a court of competent jurisdiction, this Agreement represents
settlement in full of all obligations, claims, and disputes between Employee and
Company. Company, on behalf of itself and on behalf of any company, partnership,
limited liability company, joint venture, or any other person or entity with
which Company is affiliated or its officer(s), director(s), partner(s),
shareholder(s), member(s) or controlling person(s), as well as on behalf of any
other party claiming by or through Company, agree(s) to full and complete
settlement, release and discharge of all past, present and future claims,
demands, actions, liabilities, obligations, losses, damages and compensation,
whether known, unknown, suspected or unsuspected, whether based on tort,
contract, equity, statute or any other theory of recovery against Employee,
Employee’s past, present and future agents, representatives, spouses, heirs and
successors in interest; provided, however, that the foregoing release shall not
operate to release Company from its obligations, representations and covenants
to comply with its obligations under this Agreement, it being understood that
the same shall survive the execution of this Agreement.
 
        5.    No Future Lawsuits: Employee represents that he does not currently
intend to bring any claims on behalf of Employee or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.
 
 

--------------------------------------------------------------------------------


        Employer represents that it does not currently intend to bring any
claims on behalf of Company against Employee or cooperate with any other person
or entity in bringing a claim against Employee.
 
        6.    Preservation of Trade Secrets and Confidential Information:
Employee  agrees to retain as confidential information belonging to the Company
all information regarding the Company obtained by the Employee during the term
of employment, except information publicly disclosed by the Company or
information required to be disclosed by judicial subpoena or court order.
 
        7.  Returning Company Property. Employee agrees to deliver to the
Company on or before the Termination Date, or destroy in a manner sufficient to
ensure confidentiality and not to keep in his possession, recreate or deliver to
anyone else, any and all devices, records, data, notes, reports, e-mail
messages, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, other documents or property,
reproductions of any aforementioned items, or electronically stored or
accessible copies or versions of such items, which were provided to Employee by
the Company, developed or obtained by Employee as a result of his employment
with the Company, or otherwise belonging to the Company, its successors or
assigns.
 
        8.  Confidentiality: Except as required by law, Employee agrees to
maintain in complete confidence the existence of this Agreement, the contents
and terms of this Agreement and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”). Except as
required by law or in communications with immediate family members, Employee
agrees to disclose Separation Information only to those attorneys, accountants,
tribunals and governmental entities who have a reasonable need to know of such
Separation Information, and to prevent disclosure of any Separation Information
by them or by family members to other third parties. Employee agrees that there
will be no publicity, directly or indirectly, concerning any Separation
Information, unless required by any reporting laws or regulations or any other
state or federal law, statute or regulation.
 
        9.  No Cooperation With Others: Employee agrees that other than required
by law, he will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless under a subpoena or other court order to do so. Employee
further agrees that he will not knowingly encourage, advise or assist any
Company employee or former Company employee to prosecute any claim, charge or
complaint against any of the Releasees.
 
        10.  Non-Disparagement: The Company and Employee mutually agree that the
terms of the separation of Employee are amicable and mutually acceptable and
each agree with the other that neither shall malign, defame, blame, or otherwise
disparage the other, either publicly or privately regarding the past of future
business or personal affairs of the Company or Employee, or any other officer,
director or employee of the Company.
 
 

--------------------------------------------------------------------------------


        11.  No Admission of Liability: Employee and Company understand and
acknowledge that this Agreement constitutes a compromise and settlement of any
and all potential disputed claims. No action taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be (a) an admission of the truth or falsity of any potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.
 
        12.  Costs: The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
        13.  Arbitration: The Parties agree that any and all disputes arising
out of the terms of this Agreement, their interpretation, including any
potential claims of discrimination, harassment, retaliation, wrongful
termination, or breach of contract, and any of the matters herein release, shall
be subject to Binding Arbitration in Salt Lake City, Utah before the American
Arbitration Association under its national rules for the resolution of
employment disputes, or by a retired judge to be mutually agreed upon. The
Parties agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
Arbitration award. The parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs to the
extent provided by law. Employee expressly acknowledges that he is waiving any
right to a jury trial for any and all claims covered by this Agreement.
 
        14.  No Representations: Employee represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Employee has not
relied upon any representations or statements made by the Company regarding the
subject matter of this Agreement which are not specifically set forth in this
Agreement.
 
        15.  Severability: In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision or portion of provision, unless the absence of
that provision or portion materially alters the rights and obligations of the
signatories under this Agreement.
 
         16. Entire Agreement: This Agreement represents the entire agreement
and understanding between the Company and Employee concerning Employee’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning Employee’s relationship with the
Company, with the exception of service as a director of the Company.
 
        17.  No Oral Modification: This Agreement may only be amended in writing
signed by Employee and the Company’s Chief Executive Officer.
 
        18.  Governing Law: The laws of the State of Utah shall govern this
Agreement.
 
 

--------------------------------------------------------------------------------


        19.  Counterparts: This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
        20.  Voluntary Execution of Agreement: This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
 
        (a)  They have read this Agreement;
 
        (b)  They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
 
        (c)  They understand the terms and consequences of this Agreement and of
the releases it contains;
 
        (d)  They are fully aware of the legal and binding effect of this
Agreement;
 
        (e)  Each signatory has full power and authority (including corporate
power and authority) to execute this Agreement; and
 
        (f)    It is expressly understood and agreed that the acceptance of the
above mentioned promises and covenants is a full accord and satisfaction of all
known or unknown claims, and each Party covenants to the other Party that no
other claims are known or contemplated.
 
 
        IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.
 

   
CASPIAN SERVICES, INC.
       
 
 
By
 
Dated: April 30, 2010
   
Kerry Doyle, CEO
       
 
 
Dated: April 30, 2010
   
John Baile, an individual
 
 
     
John Baile
       




 
 

--------------------------------------------------------------------------------

 
